DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Ex parte Quayle
This application is in condition for allowance except for the following formal matters: 
Drawings
The drawing (one replacement sheet – Fig. 2) was received on 12/16/2021.  The drawing is disapproved.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 23 (Fig. 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 1-41 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Newly added independent claim 35 is allowable over the prior art of record because the prior art of record does not teach or suggest: “the second frame includes a side surface positioned at the one end portion of the cartridge and the side surface has an inclined surface that is inclined with respect to a plane perpendicular that is to a rotational axis of the photosensitive drum so that a distance from the other end portion of the cartridge along the rotational axis of the photosensitive drum decreases as a distance from the coupling member along a direction perpendicular to the rotational axis of the photosensitive drum increases and a distance from the grip portion along the direction perpendicular to the rotational axis of the photosensitive drum decreases, and wherein a center of the grip portion is positioned closer to the one end portion of the cartridge than to the other end portion of the cartridge in the axial direction of the photosensitive drum” as set forth in the claimed combination.

Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive.  In the REMARKS (page 25 of amendment filed 12/16/2021) applicant argues the reference characters 22, 23, and 82 are deleted from Figure 2.  However, the replaced Fig. 2 still contains the reference character 23.  Therefore, the replacement sheet filed 12/16/2021 is disapproved.

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
December 27, 2021